Order entered May 5, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00539-CV

                     IN RE TEN HAGEN EXCAVATING, INC., Relator

                  Original Proceeding from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-00454-A

                                            ORDER
       Before the Court is relator’s petition for writ of mandamus. The Court requests that real

party in interest and respondent file their responses to the petition for writ of mandamus, if any,

by May 15, 2014. Relator’s motion for emergency stay remains pending before the Court.


                                                      /s/   ROBERT M. FILLMORE
                                                            JUSTICE